Citation Nr: 0639432	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
right elbow.

3.  Entitlement to service connection for arthritis of the 
left ankle.  

4.  Entitlement to service connection for pericarditis.

5.  Entitlement to service connection for myopic astigmatism.  

6.  Entitlement to an increased rating for burn scars of both 
legs, due to shell fire, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable evaluation for uveitis of 
the left eye.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1950 until May 1953.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 2002 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran engaged on combat with the enemy.

2.  The competent evidence does not demonstrate a current 
diagnosis of PTSD.

3.  The competent evidence does not demonstrate that any 
current right elbow arthritis is causally related to active 
service. 

4.  The competent evidence does not demonstrate any current 
disability of the left ankle.  

5.  The competent evidence does not demonstrate any current 
pericarditis.

6.  Myopic astigmatism is a congenital or developmental 
defect and is not a disability for VA compensation purposes.

7.  The competent evidence does not demonstrate that the 
veteran's myopic astigmatism was subjected to a superimposed 
disease or injury which created additional disability.  

8.  Throughout the rating period on appeal, the veteran's 
burn scars of the both legs are associated with decreased 
hair growth and xerosis but are not deep and do not cause 
pain or limited motion. 

9.  Throughout the rating period on appeal, the veteran's 
uveitis has been productive of best corrected vision of no 
worse than 20/40, with no active disease process 
demonstrated.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110,  1131, 1154) (West 2002); 38 C.F.R. §§ 
3.102, 3.304, 4.125 (2006).

2.  Arthritis of the right elbow was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

3.  Arthritis of the left ankle was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  Pericarditis was not incurred in or aggravated by active 
service, and any heart disease may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

5.  The veteran's claim of entitlement to service connection 
for myopic astigmatism fails as a matter of law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for burn scars of both legs have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7801 (2006).

7.  The criteria for entitlement to a compensable evaluation 
for uveitis of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.84a, Diagnostic Code 6000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2002, July 2003, September 2004 and May 2006 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this information was provided in a May 2006 
communication.  In any event, because the instant decision 
denies the veteran's claims, no higher rating or effective 
date will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
of record.  Furthermore, lay statements from the veteran's 
children are affiliated with the claims folder.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim, to include testimony provided at a 
September 2005 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded a VA examination with respect 
to his arthritis or pericarditis claims.  In this vein, the 
law holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  An examination 
is deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records do reveal a 
notation of arthritis due to gonococcic infection, involving 
the right elbow and left ankle in August 1951.  Moreover, the 
service medical records also showed treatment for 
pericarditis.  However, the veteran's separation examination 
in May 1953 was normal, as was a VA examination performed in 
August 1953, after discharge from service.  Furthermore, the 
post-service treatment reports reveal no complaints or 
treatment referable to those disabilities.  For these 
reasons, an examination is not deemed necessary under 
38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

In general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Specific considerations: PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
arthritis or cardiovascular-renal disease becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R.§§ 3.307, 3.309 (2006).



A.  PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  In the present case, his DD Form 214 indicates that he 
received a Purple Heart.  It was further noted that he was 
hit by shrapnel in his right foot and left calf.  Therefore, 
it is established that the veteran engaged in combat with the 
enemy.  As a consequence, his assertions as to in-service 
stressors are accepted as conclusive as long as they are 
consistent with the circumstances, conditions, or hardships 
of such service.  See 38 U.S.C.A. § 1154(b); Zarycki, 6 Vet. 
App. at 98.  

At his September 2005 hearing before the undersigned the 
veteran described his stressful in-service experiences as 
involving artillery fire.  This is consistent with his 
shrapnel wounds documented in the record.  Therefore, an in-
service stressor is deemed verified here, and this element of 
a PTSD claim has been satisfied.

Although the existence of an in-service stressor is not in 
dispute, a grant of service connection for PTSD is 
nevertheless inappropriate here.  Indeed, the veteran 
underwent VA psychiatric examination in October 2003 and 
again in July 2006.  On both occasions, the examiners 
determined that the veteran did not exhibit significant 
symptoms of PTSD, and on that basis they concluded that a 
diagnosis of PTSD was not warranted.  Indeed, the VA examiner 
in July 2006 noted that the veteran's score on the 
Mississippi Scale was well below the cutoff typically 
indicative of PTSD.  As the VA examiners in October 2003 and 
July 2006 reviewed the veteran's claims file and objectively 
examined the veteran, their conclusions are found to be 
highly probative.  Moreover, their conclusions are consistent 
with other objective evidence of record, including an October 
2005 VA clinical record showing a PTSD score of zero on a 
PTSD screen.  

The Board acknowledges a November 2005 letter submitted by 
the veteran's son, W. C. J., Jr.  Such letter expressed the 
opinion that the veteran does have PTSD.  The veteran's son 
identifies himself as an M.D., and as such, his medical 
opinion is considered to be competent.  However, there is no 
indication that he has any specialized background in the 
field of mental disorders.  Therefore, the opinions of the VA 
psychiatric examiners in 2003 and 2006 are found to carry 
greater probative weight.  In so finding, it is noted that 
the Board in no way disputes W. C. J. Jr.'s assertion that 
the veteran exhibits PTSD symptomatology.  However, the 
precise question for consideration is whether, on the basis 
of such symptomatology, a formal diagnosis of PTSD consistent 
with DSM-IV is justified.  Here, the VA examiners, who 
consider such questions routinely in the course of their 
daily work, have concluded based on very specific objective 
testing that the degree of the veteran's symptomatology is 
not significant enough to warrant a formal PTSD diagnosis.  

For the reasons articulated above, the Board finds that the 
greater weight of the probative evidence compels a conclusion 
that the veteran does not have a current diagnosis of PTSD.  
Therefore, a grant of service connection is not justified 
here.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Arthritis of the right elbow, arthritis of the left 
ankle, pericarditis


The veteran is claiming entitlement to service connection for 
arthritis of the right elbow, arthritis of the left ankle, 
and pericarditis.  At the outset, the Board has considered 
whether presumptive service connection for chronic disease is 
warranted in the instant case.  Again, under 38 C.F.R. 
§ 3.309(a), arthritis and cardiovascular-renal disease are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of right elbow arthritis, left ankle 
arthritis, or pericarditis within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, none 
of the post service treatment records reflect complaints or 
treatment for arthritis of the left ankle or for 
pericarditis.  As such, service connection for these 
disabilities is not justified.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the veteran's right elbow claim, the Board 
acknowledges x-rays taken in July 1994, which demonstrate 
degenerative changes of the ulnar, humeral joint.  As such, 
the evidence can be fairly construed as demonstrating current 
right elbow arthritis.  Therefore, the first element of a 
service connection claim has been satisfied as to that issue.  
However, the remaining elements of a service connection claim 
have not been met, as will be explained below.  

While the July 1994 x-ray shows degenerative changes of the 
right elbow, there is no other post-service evidence showing 
right elbow complaints or treatment leading up to that date.  
In this regard, the Board does acknowledge complaints of 
right hand pain shown throughout the medical records.  
However, such pain has been attributed to gout and is not 
shown to relate to any arthritis of the right elbow.  

In the absence of demonstration of continuity of 
symptomatology from the time of the veteran's discharge in 
1953, 1994 post-service x-ray findings of degenerative 
changes in the right elbow are too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no other competent evidence 
finds that the veteran's arthritis of the right elbow due to 
gonoccic infection in 1951 is causally related to the 
degenerative changes shown over 4 decades later.  Rather, the 
competent evidence indicates that the in-service arthritis 
due to gonoccic infection was not chronic in nature, as 
evidenced by a normal separation examination in 1953 and an 
absence of complaints following active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

C.  Myopic astigmatism

The veteran is also seeking service connection for myopic 
astigmatism.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992); Veterans Benefits Administration (VBA) 
Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  

In the present case, there is no medical evidence to show 
that the veteran's myopic astigmatism was subject to a 
superimposed disease or injury during service.  Without such 
evidence, myopic astigmatism is merely a developmental defect 
for which VA compensation cannot be granted as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim must be denied.

II.  Increased ratings

A.  Burn scars of both legs

Correspondence received in August 2004 was apparently 
construed as a claim of entitlement to an increased rating 
for the veteran's burn scars.  Throughout the rating period 
on appeal, such scars have been evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7801, which 
contemplates scars other than the head, face, or neck, that 
are deep or that cause limitation of motion.  A 10 percent 
evaluation is warranted where the evidence demonstrates such 
scars covering an area or areas exceeding 6 square inches (39 
square cm).  In order to be entitled to the next-higher 20 
percent rating, the evidence must show scars covering an area 
or areas exceeding 12 square inches (77 square cm).

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 20 percent rating 
under Diagnostic Code 7801.  Indeed, while VA examination in 
February 2005 indicates scars of the legs that cover 10 
percent of the veteran's total body surface area, such scars 
were not noted to be deep or to cause limited motion.  To the 
contrary, the VA examiner indicated that the scars had 
improved over the years.  The affected areas on the veteran's 
legs were described as "very well healed."  There were no 
noticeable scars and no active dermatitis.  There were 
decreased areas of hair growth and xerosis on the lower 
extremities, but the scars were causing the veteran no 
problems at that time.

Based on the evidence above, the veteran's disability picture 
is not most nearly approximated by the next-higher 20 percent 
rating under Diagnostic Code 7801.  Rather, the criteria for 
an increased evaluation under that Code section have not been 
met.

The Board has considered whether any alternate Diagnostic 
Codes may serve as a basis for a higher rating here.  
However, as the scar areas do not involve the head, face or 
neck, Diagnostic Code 7800 is not for application.  Moreover, 
as there is no showing that the veteran's burn scars are 
unstable or painful, Diagnostic Codes 7803 and 7804 do not 
apply.  Finally, as there is no limitation of motion 
associated with the service-connected burn scars, Diagnostic 
Code 7805 is not for consideration.  There are no other 
relevant Code sections that would afford the veteran a higher 
rating.  

In conclusion, the competent evidence of record does not 
support a rating in excess of 10 percent for the veteran's 
burn scars of his legs.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

B.  Uveitis of the left eye

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for left eye uveitis 
pursuant to Diagnostic Code 6000.  

As set forth under 38 C.F.R. § 4.84a, ratings for diseases of 
the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, recent 
intra-ocular hemorrhage, and detachment of the retina) are to 
be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.

The Board will first consider whether a compensable 
evaluation is warranted on the basis of visual acuity.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2006).  

In the present case, VA examination in February 2005 
indicated that the veteran's best corrected visual acuity was 
20/20 in his right eye and 20/40 in his left eye.  Moreover, 
VA outpatient treatment records do not reveal corrected 
vision worse than 20/40 in either eye.

Applying the above findings to 38 C.F.R. § 4.84a, Table V for 
rating central visual acuity impairment, a compensable 
evaluation is not warranted.  Indeed, under Table V, best 
corrected vision would have to be 20/50 in one eye and 20/40 
in the other eye in order for the next-higher 10 percent 
rating to operate.  Thus, an increased rating based on visual 
acuity is not appropriate here.

The Board has also considered whether a compensable rating 
for the veteran's left eye uveitis is warranted based on loss 
of field of vision.  However, while VA examination in 
February 2005 reveals a central scotoma of approximately 20 
degrees in horizontal and vertical diameter, this encompassed 
the veteran's natural blind spot.  Otherwise, his peripheral 
vision was completely full in both eyes.  Therefore, a 
compensable rating due to loss of field of vision is not 
warranted in the present case.  

The competent evidence of record also fails to reveal that 
the veteran's left eye uveitis is manifested by pain, rest-
requirements or episodic incapacity such as to justify a 
compensable evaluation.  Moreover, there is no active disease 
process such as to trigger the 10 percent minimum rating 
under Diagnostic Code 6000.  To the contrary, the February 
2005 VA examination report expressly noted that there was no 
active inflammation of the left eye.  No other evidence of 
record shows an active disease process of the left eye.  

In conclusion, the competent evidence of record does not 
support a compensable rating for the veteran's uveitis of the 
left eye.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the right elbow is 
denied.

Service connection for arthritis of the left ankle is denied.

Service connection for pericarditis is denied.

Service connection for myopic astigmatism is denied.

Entitlement to a rating in excess of 10 percent for burn 
scars of both legs, due to shell fire, is denied.

Entitlement to a compensable evaluation for uveitis of the 
left eye is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


